Citation Nr: 0803460	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for a psychiatric 
disability other than anxiety disorder.

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction over the case was 
subsequently transferred to the RO in Providence, Rhode 
Island.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
the hearing is of record.

When this case was most recently before the Board in October 
2006, it was remanded for further development.  While the 
case was in remand status, the veteran was granted service 
connection for anxiety disorder.  The Board has limited the 
psychiatric issue on appeal accordingly.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, other than 
anxiety disorder, was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.  

2.  The veteran does not currently have a left eye 
disability.



CONCLUSIONS OF LAW

1.  A psychiatric disability other than an anxiety disorder 
was not incurred in or aggravated by active military service, 
and the incurrence or aggravation of a psychosis during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A left eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant and his representative were provided the notice 
required by the VCAA and the implementing regulation in May 
2001 letter, prior to the RO's readjudication of the claims 
on a de novo basis in April 2006 (as required under the 
VCAA).  Although this letter did not specifically inform the 
appellant that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on her behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession. 

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claims 
until May 2006, after the May 2006 adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for either claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claims was no more than 
harmless error.

The record reflects that the veteran's service medical and 
personnel records have been obtained, as have post-service 
treatment records.  The veteran was afforded appropriate VA 
examinations.  At the video conference hearing, the veteran 
mentioned treatment records that could be obtained from the 
Jacobi Medical Center and indicated that he would submit 
those records.  The undersigned Veterans Law Judge held the 
record open so that the veteran could obtain these records, 
but no such records have been provided and the veteran has 
not requested assistance to obtain those records.  Neither 
the veteran nor his representative has identified any other 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Psychiatric Disability other than an Anxiety Disorder

The service medical records show that the veteran was noted 
to be anxious and to have psychomatic complaints when he was 
seen in September 1979.  They do not show that he was found 
to have a psychiatric disorder.  In addition, the report of 
examination for separation shows that his psychiatric status 
was found to be normal.

In April 1983, within a year after discharge, post-service VA 
medical records show that the veteran sought treatment for 
anxiety.  There is no medical evidence showing that the 
veteran was found to have an acquired psychiatric disorder, 
other than the already service-connected anxiety disorder, 
within a year of his discharge from service.  

The medical evidence of a nexus between any such psychiatric 
disorder and the veteran's military service is limited to an 
August 2003 Physician's Questionnaire completed by a private 
physician that states that in his opinion, the veteran's 
paranoid schizophrenia is related to his military service.  
The physician provided no explanation for his opinion, and 
there is no evidence that the physician reviewed the 
veteran's claims files.  In addition, there is indication of 
when the veteran was treated by the physician.  Therefore, 
the Board has found this opinion to be of limited probative 
value.

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination by a psychologist in June 2007.  
Following the review of the claims folders and the 
examination of the veteran, the VA psychologist diagnosed the 
veteran with schizoaffective disorder and an anxiety 
disorder.  She opined that it was at least as likely as not 
that the veteran's current anxiety difficulties first 
manifested during service.  The psychologist, however, opined 
that the veteran's schizoaffective disorder cannot be linked 
by evidence to the veteran's military service.  She explained 
that because the veteran was a poor historian, it was 
difficult to pinpoint when he initiated mental health 
treatment.  The psychologist further noted that although the 
veteran was seen for anxiety during service, this evidence is 
not sufficient to indicate whether the veteran's 
schizoaffective disorder, or any psychotic disorder, began at 
that time.  She acknowledged that the veteran's age at the 
time is consistent with a likely first onset of a psychotic 
disorder, but she found no records supporting that the 
veteran had psychotic symptoms during service.  

The Board affords more probative weight to the June 2007 VA 
examination report than the Questionnaire because the 
examiner reviewed the veteran's claims files, to include the 
service medical records, before examining the veteran and 
providing an opinion as to whether the veteran's current 
disability was related to service.  She also properly 
supported her opinion.  The Questionnaire, in contrast, 
provided sparse information with no explanation for the 
opinion provided.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Left Eye Disability

Although the service medical records document an injury in 
service, there is no current diagnosis of record with respect 
to a left eye disability.  The veteran's service medical 
records show that the veteran was treated in October 1978 for 
a foreign body sensation in the left eye and he was diagnosed 
with corneal abrasion in the left eye secondary to a foreign 
body.  The veteran also sought treatment in February 1981 for 
a foreign body sensation in the left eye.  There was a 
negative corneal staining with black light.  In the veteran's 
report of medical history at the time of discharge, a left 
eye injury was noted.  Post-service treatment records show 
that the veteran complained of pressure in his eye in April 
1983, after something flew in his eye.  In December 1998, the 
veteran was afforded a VA examination.  The examiner 
diagnosed the veteran with myopia.  In January 2006, the 
veteran complained of experiencing pain in his left head/eye 
for two weeks.  No diagnosis was provided.

In a May 2007 VA examination performed in response to the 
Board's remand directive, the examiner stated that he did not 
appreciate any left eye disability, corneal scarring or any 
residual effect of the corneal abrasion that occurred in 
1979.  Although the veteran complained of pain in his left 
eye, the examiner noted that the veteran's ocular health 
appeared normal and undiagnostic for any ocular pathology.   

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The veteran's complaints of pain are 
not considered competent evidence of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although the veteran sustained a left eye injury in service, 
no chronic left eye disorder was identified in service, the 
myopia noted in December 1998 was not attributed to the 
service injury, and the subsequent medical evidence 
establishes that the veteran has no current disability of the 
left eye.  Accordingly, service connection is not warranted 
for this claimed disability.


ORDER

Entitlement to service connection for a psychiatric 
disability other than an anxiety disorder is denied.  

Entitlement to service connection for a left eye disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


